DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prosecution Reopened
In view of the Appeal brief filed on 24 November 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is  set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

Response to Arguments
Applicant’s arguments from the response filed on 5 February 2020 have been fully considered and will be addressed below in the order in which they appeared.


Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the reference combination applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 15, it is unclear how a fastener that must rotate can rotate when fastened to the coverplate by molding. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (US 2011/0121701) in view of Dipling (WO 9011458).  

Regarding claim 6, Chang discloses a latch for a cabinet having a catch comprising: 
a cover plate (31; Chang); 
a hook (332; Chang) extending from the cover plate and adapted to engage with the catch of the cabinet; 
a fastener (annotated Fig.6; Chang) assembled to the cover plate prior to installation of the latch (Fastener enters plate before drawer), wherein the fastener includes a threaded portion and wherein the lead-in portion, 

Chang does not disclose: wherein the lead-in portion that is longer than the threaded portion and extends from the coverplate;.
Dipling teaches a lead-in portion that is longer than the threaded portion (annotated Fig. ; Dipling) and extends from the coverplate; for the purpose of alignment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang with the lead-in portion is longer than the threaded portion and extends from the coverplate; as taught by Dipling for the expected benefit of alignment.  

    PNG
    media_image1.png
    766
    872
    media_image1.png
    Greyscale

Annotated Figure from Chang (US 2011/0121701)

    PNG
    media_image2.png
    348
    563
    media_image2.png
    Greyscale




Regarding claim 7, the combination makes obvious a latch of claim 6, further comprising a post (annotated Fig. 6; Chang) extending from the cover plate, wherein the spring is coupled to the post at a first end and coupled to a drawer adapted to be disposed in the cabinet at a second end opposite the first end.

Regarding claim 8, the combination makes obvious a latch of claim 6, further comprising a base (34, Fig.6 Chang) extending from the cover plate, wherein the base is adapted to couple with a corresponding female portion of a drawer.

Claims 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (US 2011/0121701) in view of Dipling (WO 9011458).  

Regarding claim 9, Chang discloses a latch for a cabinet having a catch, comprising: 
a cover plate (31; Chang); including a fastener assembled with the cover plate prior to the installation of the latch (Fastener enters plate before drawer), wherein the fastener includes a lead-in portion extending from the cover plate;
a hook (332; Chang) extending from the cover plate and adapted to engage with the catch of the cabinet; 
a spring (35; Chang) adapted to bias the latch into a locked position when engaged against the catch.

Dipling teaches wherein the lead-in portion is longer than the threaded portion (annotated Fig; Dipling) for the purpose of alignment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang. with the lead-in portion is longer than the threaded portion as taught by Dipling for the expected benefit of alignment.  

Regarding claim 10,  the combination makes obvious a latch of claim 9, further comprising a post (annotated, Fig.6; Chang) extending from the cover plate, wherein the spring is coupled the post at a first end and coupled to a drawer that is adapted to be slidable disposed in the cabinet at a second end opposite the first end.

Regarding claim 11, the combination makes obvious a latch of claim 9, further comprising a base (34; Chang) extending from the cover plate, wherein the base adapted to couple with a corresponding female portion of a drawer.


Claims 1-5, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (US 2011/0121701) in view of Dipling (WO 9011458).  

Regarding claim 1, Chang discloses a method of installing a latch for a drawer comprising: providing (Chang provides elements of the latch) a latch (Fig.5; Chang)  Chang)  and a hook (332; Chang) extending from the cover plate; and assembling (Chang assembles elements of the latch Fig.6 to Fig. 7 ) a fastener (fixing part; Chang) to the cover plate prior to installation of the latch on the drawer, wherein the fastener and extends from the cover plate; and aligning (Chang aligns of elements Fig.6 to assemble) the latch with the drawer using the lead-in portion. 
Chang does not disclose: a threaded portion and a lead-in portion, and wherein the lead-in portion is longer than the threaded portion.
Dipling teaches a lead-in portion that is longer than the threaded portion (annotated Fig.6 ; Dipling) and extends from the coverplate; for the purpose of alignment.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chang with the lead-in portion is longer than the threaded portion (inserted through the hole of 31) and extends from the coverplate; as taught by Dipling for the expected benefit of aiding alignment in final assembly.


Regarding claim 2, the combination of Chang in view of Dipling makes obvious the method according to claim 14, further comprising coupling a spring (35; Chang) to the latch and the drawer to bias the latch into a locked position (Fig.7; Chang).

Regarding claim 3, the combination of Chang in view of Dipling makes obvious the method according to claim 2, wherein the spring includes first and second ends (loops 
Note: a post is taken broadly as any projection rather than indefinite.

Regarding claim 4, the combination of Chang in view of Dipling makes obvious the method according to claim 14, wherein the step of coupling the fastener includes coupling the fastener into a cavity disposed in the drawer.

Regarding claim 5, the combination of Chang in view of Dipling makes obvious the method according to claim 4, wherein the drawer includes a handle (12; Chang).
                                                                                                                                                                
Regarding claim 14, the combination of Chang in view of Dipling makes obvious the method according to claim 1, further comprising coupling the fastener to the drawer by engaging the fastener into the drawer.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Chang (US 2011/0121701) in view of Dipling (WO 9011458) further in view of Trotter et al. (US 2003/0086753.  

Regarding claim 15, the combination of Chang in view of Dipling the method according to claim 1, wherein the fastener is assembled to the cover plate by 
 in view of Dipling does not disclose: molding the fastener to retain.
Trotter et al. teaches molding in place technique for joint assemblies for the purpose of provide self toleranced, self-retained, molded in place joint assembly.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination of Chang in view of Dipling with a joining of the cover plate by molding the fastener into the cover plate as taught by Trotter et al. for the expected benefit of self-retained, molded in place joint assembly to reduce components.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/T. L. N./
Examiner, Art Unit 3675